BYRNES, Judge,
concurring with reasons.
I concur. The fact that Mrs. Barrett's appointment as administratrix was a nullity merely means that she never had legal authority to act on behalf of the succession. It does not nullify her personal responsibility for damage she may have caused while acting without authority. In determining what that level of personal responsibility is, Mrs. Barrett cannot be heard to complain that she should not be held to at least the same standard as a validly appointed administratrix when she held herself out as such. If anything, actions done without authority may create greater liability than those done with authority, but certainly no less.
Lack of authority can often be the very essence of the wrong complained of, e.g., forgery. To allow lack of authority to excuse one’s acts reminds me of the child who murders both his parents and then pleads for mercy because he is an orphan.
In any event, it is not a sufficient basis to sustain Mrs. Barrett’s exception of no cause of action.